Mr. Justice Walicer delivered the opinion of the Court. The replications in this case were clearly defective. The plea set forth a subsisting, undisposed-of levy on lands. A replication that the land levied upon is not the property of the defendant, is not of sufficient value to satisfy the debt, or has been discharged by a sale of the property since the commencement of the action, is not good. The replication should traverse the fact as to whether there was or was not a subsisting levy at the time of the commencement of the action. The principles upon which this case turns, will be found fully settled in the case of Anderson vs. Fowler, 3 Eng. Anthony vs. Humphries, use, &c., 4 Eng. 176. Whiting & Slark vs. Beebe et al., at the present term. Let the judgment of the Circuit Court be, in all things, affirmed, with costs.